Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               January 04, 2018

The Court of Appeals hereby passes the following order:

A18D0238. CORY DAVID RUSCH v. THE STATE.

      Cory David Rusch seeks discretionary review of an October 20, 2017 order
denying his motion to dismiss a probation warrant. Rusch filed his application for
discretionary appeal on December 15, 2017. We lack jurisdiction.
      Pretermitting the propriety of Rusch’s application, an application for
discretionary appeal must be filed within 30 days of entry of the order or judgment
to be appealed. OCGA § 5-6-35 (d). The requirements of OCGA § 5-6-35 are
jurisdictional, and this Court cannot accept an application for appeal not made in
compliance therewith. Boyle v. State, 190 Ga. App. 734 (380 SE2d 57) (1989). This
application, filed 56 days after entry of the challenged order, is untimely and is
therefore DISMISSED for lack of jurisdiction.




                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/04/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.